Exhibit 10.20

ENVIRONMENTAL POWER CORPORATION

Stock Appreciation Right Agreement

for Non-Employee Directors

under the 2006 Equity Incentive Plan

This Stock Appreciation Right Agreement (the “Agreement”) is made this      day
of             , 200    , by and between Environmental Power Corporation, a
Delaware corporation (the “Company”) and
                                        , a non-employee director of the Company
(the “Participant”).

RECITALS

A. The Participant is a non-employee director of the Company.

B. The Company has adopted the 2006 Equity Incentive Plan, as amended to date
(as so amended, the “Plan”), Section 7 of which provides for issuance of stock
appreciation rights to participants in the Plan, which participants may include
directors of the Company.

C. The Company’s Board of Directors has determined and resolved that each
non-employee director of the Company as of the close of business on the date of
the Company’s annual meeting of stockholders each year (the “Grant Date”) shall
be entitled to the automatic grant of stock appreciation rights under the Plan,
on the terms set forth herein.

D. The foregoing recitals are an integral part of this Agreement.

AGREEMENT

NOW THEREFORE, in accordance with the terms and conditions of the Plan and the
mutual covenants herein contained, the parties hereto agree as follows:

1. Additional Definitions. As used herein:

“Award” shall mean the SARs represented by this Agreement.

“Common Stock” shall mean the Company’s common stock, $0.01 par value per share.

“Exercise Date” shall mean any date on which this Award is exercised, in whole
or in part, in accordance with Section 3 of this Agreement.

“Fair Market Value” shall mean the fair market value of a share of Common Stock,
determined as follows:

(i) If the Common Stock is listed on a national securities exchange, the Nasdaq
Global Market or another nationally recognized trading system as of the Exercise
Date, the Fair Market Value per share of Common Stock shall be deemed to be the
closing price per share of Common Stock thereon on (i) in the case of the Grant
Date, the Grant Date, and (ii) in the case of the Exercise Date, the trading day
immediately preceding the Exercise Date (provided that if no such price is
reported on such day, the Fair Market Value per share of Common Stock shall be
determined pursuant to clause (b), below).

(ii) If the Common Stock is not listed on a national securities exchange, the
Nasdaq Global Market or another nationally recognized trading system as of the
Exercise Date, the Fair Market Value per share of Common Stock shall be deemed
to be the amount most recently determined by the Board or the Committee to
represent the fair market value per share of the Common Stock (including without
limitation a determination for purposes of granting Common Stock options or
issuing Common Stock under any plan, agreement or arrangement with employees of
the Company).



--------------------------------------------------------------------------------

“Final Exercise Date” shall mean the day immediately prior to the tenth
anniversary of the Grant Date.

“Initial Value” shall mean              Dollars ($            ) per SAR, which
is equal to the Fair Market Value of a share of Common Stock on the Grant Date.

“SAR” shall mean a stock appreciation right, which is a unit of value equal to
the increase, if any, in the Fair Market Value of one (1) share of Common Stock
over the Initial Value. SARs are not shares of Common Stock and do not represent
the right to purchase shares of Common Stock.

“SAR Value” shall mean an amount equal to the excess, if any, of the Fair Market
Value on the applicable Exercise Date over the Initial Value, multiplied by the
number of SARs in respect of which this Award is being exercised.

2. Number of SARs. The number of SARs subject to this Award is fifteen thousand
(15,000).

3. Vesting and Exercise of SARs.

(a) Except as otherwise provided in Section 3 of this agreement, this Award may
be exercised by the Participant in full beginning on the date hereof.

(b) During the lifetime of the Participant, this Award shall be exercisable only
by the Participant and shall not be assignable or transferable by the
Participant in whole or in part, other than by will or the laws of descent and
distribution.

(c) The right of exercise shall be cumulative so that to the extent that this
Award is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all SARs for
which it is vested until the earlier of 5:00 p.m. Eastern time on the Final
Exercise Date or the termination of this Award under Section 4 hereof or the
Plan. Each election to exercise this Award shall be in writing, signed by the
Participant, and received by the Company at its principal office, accompanied by
this agreement, and stating the number of SARs as to which this Award is
exercised. Except as otherwise provided in subsection (e) below, the Participant
shall not be required to make any payment in order to exercise this Award. The
Participant may exercise this Award with respect to less than the number of SARs
covered hereby or then vested, provided that no partial exercise of this Award
may be made with respect to any fractional SARs or with respect to fewer than 10
whole SARs.

(d) As promptly as practicable following each Exercise Date, the Company shall
pay to the Participant an amount equal to the applicable SAR Value. Payment of
the SAR Value shall be made in (i) cash, (ii) shares of Common Stock having a
Fair Market Value equal to the SAR Value on the Exercise Date or (iii) a
combination of cash or such shares of Common Stock, in each case at the sole
discretion of the Committee, provided that, in no event will the number of
shares of Common Stock issued to the Participant in respect of any payment
pursuant to an exercise of this Award exceed the number of shares of Common
Stock then available for issuance under the Plan.

(e) Any payment, whether in cash or in shares of Common Stock, pursuant to any
exercise of this Award, will be net of, any federal, state or local withholding
taxes required by law to be withheld in respect of this award. If all or any
portion of any payment is made in shares of Common Stock, the Company may elect
to withhold from such payment shares of Common Stock having a Fair Market Value
equal to such taxes required to be withheld, or may, as a condition to making
any such payment, require the Participant to pay to the Company, or makes
provision satisfactory to the Company for payment of, any such taxes.



--------------------------------------------------------------------------------

4. Exercise of SARs after Termination of Directorship. This Award shall
terminate and may no longer be exercised if the Participant ceases to serve as a
director of the Company, except that:

(a) If the Participant’s directorship shall be terminated for any reason,
voluntary or involuntary, other than for “Cause” (as defined below) or the
Participant’s death or disability (as set forth in Section 4(c)), the
Participant may at any time within a period of twelve (12) months after such
termination exercise this Award to the extent this Award was exercisable by the
Participant on the date of the termination of the Participant’s directorship.

(b) If the Participant’s directorship is terminated for Cause, this Award shall
be terminated as of the date of the act giving rise to such termination. As used
herein, “Cause” shall mean (i) the Participant’s breach of any contractual
obligation to the Company under the terms of the Plan, this Agreement, or any
other agreement between the Participant and the Company, or of any fiduciary
duty to the Company, (ii) the Participant’s conviction of any crime involving
moral turpitude or any felony, (iii) the Participant’s failure to carry out any
reasonable directive of the Company, (iv) the Participant’s embezzlement of
funds of the Company, (v) any conduct by the Participant which is detrimental to
the Company, (vi) any failure by the Participant to comply with the policies or
performance standards of the Company, or (vii) a demonstrated lack of commitment
of the Participant to the Company.

(c) If the Participant shall die while this Award is still exercisable according
to its terms, or if the Participant’s directorship is terminated because the
Participant has become disabled (within the meaning of Code Section 22(e)(3))
while a director or performing consulting services for the Company and the
Participant shall not have fully exercised this Award, this Award may be
exercised at any time within 12 months after the Participant’s death or date of
termination of directorship for disability by the Participant, personal
representatives or administrators, or guardians of the Participant, as
applicable, or by any person or persons to whom this Award is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of shares the Participant was entitled to purchase under this Award
on the date of death, termination of directorship, if earlier, or date of
termination for such disability.

(d) Notwithstanding the above, in no case may this Award be exercised to any
extent by anyone after the Final Exercise Date.



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Neither the Plan nor this Agreement shall (i) be deemed to give any
individual a right to remain a director of the Company, (ii) restrict the right
of the Company to fail to renominate or to remove a director, with or without
cause, or (iii) be deemed to be a written contract for service as a director.
The Participant shall have none of the rights of a shareholder with respect to
shares subject to the SARs represented by this Award unless and until Company
elects to issue shares of Common Stock to the Participant upon exercise of this
Award.

(b) The exercise of all or any part of this Award shall only be effective at
such time that such exercise will not violate any state or federal securities or
other laws.

(c) This Award may not be transferred in whole or in part, except by will or the
laws of descent and distribution to the extent provided in subsection 3(b), and
during the Participant’s lifetime this Award shall be exercisable only by the
Participant.

(d) If there shall be any change in the Common Stock subject to this Award
through merger, consolidation, reorganization, recapitalization, dividend or
other distribution, stock split or other similar corporate transaction or event
of the Company, appropriate adjustments shall be made by the Company in the
number of shares and the price per share of the shares subject to this Award in
order to prevent dilution or enlargement of the rights granted hereunder;
provided, however, that the number of shares subject to SARs represented by this
Award shall always be a whole number.

(e) In order to provide the Company with the opportunity to claim the benefit of
any income tax deduction which may be available to it upon the exercise of this
Award and in order to comply with all applicable federal or state income tax
laws or regulations, the Company may take such action as it deems appropriate to
insure that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from the Participant.

(f) Determinations by the Company’s Board of Directors, or any committee of its
Board of Directors having authority to administer the Plan, shall be final and
conclusive with respect to the interpretation of the Plan and this Agreement.



--------------------------------------------------------------------------------

(g) The validity and construction of this Agreement shall be governed by the
laws of the state of Delaware applicable to transactions taking place entirely
within that state.

(h) This Award is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Award.

[remainder of this page intentionally left blank – signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this agreement
on the date set forth in the first paragraph.

 

ENVIRONMENTAL POWER CORPORATION By:  

 

Its:  

 

PARTICIPANT:

 